Case: 17-11217    Date Filed: 09/26/2017   Page: 1 of 9


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11217
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 6:15-cv-02053-TBS

DANA CHAPMAN,

                                                               Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 26, 2017)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

      Dana Chapman appeals the district court’s order affirming the

Commissioner of Social Security’s denial of her application for a period of
                Case: 17-11217        Date Filed: 09/26/2017       Page: 2 of 9


disability, disability insurance benefits, and supplemental security income. After

careful review, we affirm the district court.1

                                              I.
       Chapman filed for benefits claiming she was disabled due to several physical

and mental conditions. An Administrative Law Judge (“ALJ”) denied Chapman’s

benefits claims. The ALJ found Chapman suffered from several “severe

impairments” and had the residual functional capacity (“RFC”) “to perform less

than the full range of sedentary work.” However, the ALJ determined there were

jobs in the economy that Chapman could perform, and thus she was not disabled as

defined by the Social Security Act.

       In assessing Chapman’s RFC, the ALJ considered her medical records but

did not specifically discuss a letter from one of her treating physicians or the

opinion of her chiropractor. The ALJ also discounted Chapman’s testimony about

the severity of her pain as inconsistent with some of her other statements and other

record evidence.

       Chapman asked the Appeals Council to review the ALJ’s decision, as well

as some additional medical records. The Appeals Council denied her request for

review. Chapman then asked the Appeals Council to reopen her request for review

to consider a form filled out by Dr. Latchman Hardowar in support of Chapman’s

       1
         The parties consented to jurisdiction by a magistrate judge. We refer to the magistrate
judge’s order as that of the district court.
                                                2
               Case: 17-11217    Date Filed: 09/26/2017   Page: 3 of 9


application for a discharge from her student loans due to “total and permanent

disability.”

      Chapman sought review of the Commissioner’s decision in the district court.

The district court affirmed the Commissioner’s decision. This appeal followed.

                                        II.

      We review the Commissioner’s decision “to determine whether it is

supported by substantial evidence,” and review de novo whether it was based on

proper legal standards. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)

(per curiam). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

                                        III.
      Chapman challenges the ALJ’s decision in three ways. She argues that

(1) the ALJ failed to address the opinion of one of her treating physicians, Dr.

Damacio Pagan Rodriguez; (2) the ALJ failed to address the opinion of her

chiropractor, Dr. Anthony Nalda; and (3) the ALJ’s decision to discount

Chapman’s testimony about her pain was not supported by substantial evidence.

We address each argument in turn.




                                          3
              Case: 17-11217     Date Filed: 09/26/2017    Page: 4 of 9


                                         A.

      As to her first challenge, Chapman argues the ALJ erred by failing to

address a letter from Dr. Rodriguez that said Chapman was “permanently disabled”

and thus not able to serve on a jury. She says the ALJ was required to consider and

explicitly weigh the medical opinion of Dr. Rodriguez, who was her treating

physician.

      The medical opinion of a treating physician must be given “substantial or

considerable weight” unless “good cause” is shown to the contrary. Winschel, 631

F.3d at 1179 (quotation omitted). “With good cause, an ALJ may disregard a

treating physician’s opinion, but he must clearly articulate the reasons for doing

so.” Id. (quotation omitted and alteration adopted). We have held that good cause

exists when a physician’s conclusory statement that a claimant is disabled is not

explained by the doctor’s medical findings. See Bell v. Bowen, 796 F.2d 1350,

1353–54 (11th Cir. 1986) (per curiam).

      For the purposes of this opinion, we accept that Dr. Rodriguez’s letter

excusing Chapman from jury duty was a “medical opinion” under the Social

Security Administration’s regulations, 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1),

and that the ALJ erred by not explaining his reasons for disregarding the opinion.

See Winschel, 631 F.3d at 1179. However, this error would be harmless because

the ALJ had good cause to disregard the letter, to the effect that it was not


                                          4
              Case: 17-11217     Date Filed: 09/26/2017   Page: 5 of 9


supported by Dr. Rodriguez’s medical findings. See Bell, 796 F.2d at 1353–54;

Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983). Dr. Rodriguez’s letter

simply listed some of Chapman’s impairments and said she was “permanently

disabled.” But this conclusion was not supported by Dr. Rodriguez’s medical

records. The ALJ considered these records in finding Chapman was not disabled.

The ALJ noted that although Chapman complained of hip and back pain to Dr.

Rodriguez, she had also refused treatment options for her condition. This refusal

suggested Chapman’s pain was not disabling. The ALJ also found that Chapman’s

doctors, including Dr. Rodriguez, had treated her with pain medication with some

success, which further suggested Chapman’s pain was not disabling. Because the

ALJ determined Dr. Rodriguez’s medical findings did not support a determination

that Chapman was disabled, the ALJ was entitled to discount Dr. Rodriguez’s

conclusory statement to the contrary. See Bell, 796 F.2d at 1353–54. Therefore,

even if the ALJ erred by not explaining his reasons for discounting Dr.

Rodriguez’s letter, the error was harmless. See Diorio, 721 F.2d at 728.

                                        B.

      Chapman argues second that the ALJ erred by failing to address the opinion

of her chiropractor, Dr. Nalda, to the effect that she should avoid prolonged sitting

or standing, as well as “repetitive motion activities with the lumbar and cervical

spine.”

                                          5
              Case: 17-11217     Date Filed: 09/26/2017    Page: 6 of 9


      Chiropractors are not an “acceptable [medical] source” for these purposes.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004) (per

curiam); see 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). There is therefore no

requirement that an ALJ give special weight to a chiropractor’s opinion or

specifically explain his reasons for disregarding the opinion. Cf. Winschel, 631

F.3d at 1179 (requiring ALJs to give substantial weight or explain their reasons for

disregarding treating physicians’ opinions). Instead, the ALJ need only “ensure

that the discussion of the evidence . . . allows a claimant or subsequent reviewer to

follow [its] reasoning.” SSR 06-03p, 2006 WL 2329939, at *6 (Aug. 9, 2006).

      The ALJ properly discussed the evidence from Dr. Nalda, despite not

explicitly explaining the weight given to Dr. Nalda’s opinion. See id. The ALJ

detailed Chapman’s chiropractic treatment and noted that Chapman said her “pain

symptoms improved somewhat with . . . chiropractic care.” Also, the ALJ’s RFC

determination, which provided that Chapman “should be allowed to sit or stand for

30 minutes each,” as well as only “balance, stoop, crouch, kneel, and crawl” on

occasion, was consistent with Dr. Nalda’s recommendations that Chapman should

avoid prolonged sitting or standing, as well as “repetitive motion activities with the

lumbar and cervical spine.” The ALJ therefore did not err in failing to explicitly

mention Dr. Nalda’s recommendation. See id.; Mitchell v. Comm’r, Soc. Sec.

Admin., 771 F.3d 780, 782 (11th Cir. 2014) (“[T]here is no rigid requirement that

                                          6
              Case: 17-11217     Date Filed: 09/26/2017    Page: 7 of 9


the ALJ specifically refer to every piece of evidence in his decision, so long as the

ALJ’s decision is not a broad rejection which is not enough to enable a reviewing

court to conclude that the ALJ considered the claimant’s medical condition as a

whole.” (quotation omitted and alterations adopted)).

                                         C.

      In Chapman’s third challenge to the ALJ’s opinion, she argues the ALJ’s

decision to discount her testimony about the severity of her pain was not supported

by substantial evidence. The ALJ found that Chapman’s complaints were not

“fully credible” based on her own description of her daily activities and lifestyle,

the degree of medical treatment she required, and inconsistencies between

Chapman’s assertions and other evidence in the record, including the reports of the

treating and examining practitioners.

      On review we will not disturb “[a] clearly articulated credibility finding with

substantial supporting evidence in the record.” Foote v. Chater, 67 F.3d 1553,

1562 (11th Cir. 1995) (per curiam). Here, the ALJ supported his credibility

finding with substantial evidence. For example, he noted Chapman “described

daily activities which are not limited to the extent one would expect,” including

caring for her 8-year-old daughter, driving, exercising, cooking small meals,

cleaning her house, and shopping. The ALJ also found that Chapman received

treatment for her symptoms that was “generally successful,” including pain

                                          7
               Case: 17-11217        Date Filed: 09/26/2017   Page: 8 of 9


medication, massage therapy, and chiropractic care. Finally, the ALJ pointed to

evidence that Chapman “has not been entirely compliant with treatment options,

which suggests that the symptoms may not have been as limiting as [she] has

alleged.” Each of these findings has support in the record. The ALJ’s decision to

discount Chapman’s testimony is therefore supported by substantial evidence. See

Mitchell, 771 F.3d at 782 (“If the Commissioner’s decision is supported by

substantial evidence, this Court must affirm, even if the proof preponderates

against it.” (quotation omitted)).

                                            IV.

      Last, Chapman asks this Court for a remand under sentence six of 42 U.S.C.

§ 405(g), so that the Commissioner can review the evidence from Dr. Hardowar.

      A remand to the Commissioner is proper under sentence six where “(1) there

is new, noncumulative evidence; (2) the evidence is ‘material,’ that is, relevant and

probative so that there is a reasonable possibility that it would change the

administrative result, and (3) there is good cause for the failure to submit the

evidence at the administrative level.” Caulder v. Bowen, 791 F.2d 872, 877 (11th

Cir. 1986). A claimant can demonstrate good cause by showing the evidence did

not exist “at the time of the administrative proceedings.” Id. at 878.

      Chapman has not shown good cause for why the evidence was not submitted

to the Appeals Council. Dr. Hardowar filled out the form in June 2015, two


                                             8
              Case: 17-11217     Date Filed: 09/26/2017   Page: 9 of 9


months before the August deadline for submitting new evidence to the Appeals

Council. Her counsel says that her law firm did not receive the form until after it

was returned from the Department of Education in September. However, there is

no explanation as to why Chapman did not give a copy of the form to her counsel

between June and August. Because the evidence existed but was not submitted to

the Appeals Council before the deadline, Chapman has failed to show the good

cause required for a remand under sentence six. See id. at 877–78.

      AFFIRMED.




                                          9